In an action inter alla for separation, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Hassau County, dated October 20, 1972, as, (1) on plaintiff’s motion, directed defendant to pay (a) alimony pendente lite of $100 per week, (b) $60 per week for support of the two minor children of the marriage, (c) the rental and utility charges (exclusive of telephone service) for the marital residence and (d) $1,000 as plaintiff’s counsel fees, with leave to plaintiff to apply to the trial court for an additional fee, if warranted, and (2) denied the branch of defendant’s cross motion which was for a trial preference. Order affirmed insofar as appealed from, with $20 costs and disbursements. We have repeatedly held that the remedy for seeming inequities in a temporary order for the payment of alimony and support based upon conflicting affidavits is a speedy trial.. The facts as to finances and, standard of living can best be developed at that time (Bogut v. Bogut, 38 A D 2d 829; Tobias v. Tobias, 36 A D 2d 643). Munder, Acting P. J., Martuseello, Latham, Gulotta and Brennan, JJ., concur.